EXAMINER’S COMMENT
Applicant amended the Clams (see Claims filed on 02/10/2022) to clarify the claim language and obviate the previous rejection under 35 USC 112(b).   According, the previous rejections under 35 USC 112(b) have been withdrawn.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Moshfeghi, US 2013/0030931 A1 (Method and system for location based hands-free payment)
Gulchenko, US 10,043,176 B2 (Online transaction system including obtaining position coordinates of mobile deice and compare the position coordinates with a geographical position of the POS system)
Zettner, US 9,858,565 B1 (GPS validation for transactions)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott A Zare whose telephone number is (571)270-3266. The examiner can normally be reached Monday - Friday, 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on 571-272-7723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Scott A. Zare
3/18/2022



/SCOTT A ZARE/Primary Examiner, Art Unit 3649